Citation Nr: 0104991	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  83-28 706	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946 and from July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In March 1984, the Board denied service connection for a 
bilateral sensorineural hearing loss.  By an Order dated in 
February 2001, under the authority granted to the Chairman of 
the Board in 38 U.S.C.A. § 7103(b) (West 1991 & Supp. 2000) 
the Board issued an Order for Reconsideration of the Board's 
March 1984 decision.  This decision by the reconsideration 
panel replaces the aforementioned March 1984 Board decision 
on the merits.  


FINDING OF FACT

As a result of acoustic trauma during active wartime service, 
the veteran has bilateral hearing loss disability.  


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability was 
incurred in active wartime service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO did not consider the case under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") and VA guidance issued pursuant 
to the Act.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  The 
veteran's application is complete.  The rating decision and 
statement of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  All pertinent Federal 
records have been obtained.  Initial attempts to obtain 
service medical records were fruitless; however, with 
persistence, the RO obtained them in April 1982.  All private 
and VA records reported by the veteran have been obtained.  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  The veteran has been examined by VA.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

Service connection is granted for disabilities resulting from 
disease or injury during service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  What constitutes a hearing loss disability 
is defined by regulation.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

Combat is not claimed for the first period of service, or 
shown by the evidence of record.  On separation examination 
in November 1946, hearing was 15/15 in each ear.  The United 
States Court of Veterans Appeals has established the 15/15 is 
normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The report of separation for the second period of service 
shows the veteran was an infantry officer and served in 
Korea.  On examination for commissioning, in February 1952, 
hearing was 15/15 for whispered and spoken voice, 
bilaterally.  Audiologic evaluation showed pure tone 
thresholds, in decibels (with results converted from ASA to 
ISO standards for comparison purposes) were as follows:





HERTZ




250
500
1000
2000
3000
4000
8000
RIGHT
-5
5
-10
-15
-5
-5
0
LEFT
5
10
-15
-10
-5
0
0

These audiometric findings provide evidence that the veteran 
did not have a hearing loss disability when he entered his 
second period of service.  A service medical record dated in 
February 1953 indicated the veteran had diminished hearing on 
the right with impacted cerumen.  Drops were recommended.  
Another service medical record dated in 1953 shows the 
veteran had wax in his right ear and mild otitis.  Drops were 
recommended.  On examination for separation from service, in 
July 1955, the veteran reported that ear trouble had been 
treated.  He had no actual complaints.  The examiner reported 
that the veteran's ears were normal.  Hearing was 15/15 for 
whispered and spoken voice, bilaterally.  Audiometric testing 
was not reported.  

There is no contemporaneous medical evidence that 
sensorineural hearing loss was manifested during the first 
year after the veteran completed his active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

The earliest medical findings documenting a hearing loss 
disability are found on the November 1964 examination for 
reserve service, when audiologic evaluation showed pure tone 
thresholds, in decibels (with results converted from ASA to 
ISO standards for comparison purposes) were as follows:  




HERTZ


500
1000
2000
4000
RIGHT
20
35
55
45
LEFT
25
40
60
60

There was no hearing loss diagnosis reported at the time of 
the November 1964 examination.  However, these results meet 
the regulatory definition of a hearing loss.  38 C.F.R. 
§ 3.385 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Authorized VA audiologic evaluation in June 1977 confirmed a 
hearing loss disability with pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
50
50
45
LEFT
15
40
60

60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was bilateral predominantly high frequency 
sensorineural hearing loss.  

A private audiologic evaluation by Luz M. Robles, M.S., in 
November 1981, showed pure tone thresholds, in decibels as 
follows:






HERTZ



250
500
1000
2000
4000
8000
RIGHT
25
20
30
55
45
25
LEFT
30
20
35
65
75
60

It was the audiologist's impression that the veteran had 
borderline normal hearing for speech with a high frequency 
sensorineural hearing loss in both ears.  Speech 
discrimination ability was decreased for both ears.  

In a statement dated in January 1982, the veteran certified 
that he was an infantry officer assigned to infantry tank 
teams where he was exposed to high frequency noises.  He told 
of reporting hearing difficulty at Yangu Valley and Koje 
Island aid stations in Korea.  

In a note dated in January 1982, Benigno T. Gonzalez, M.D., 
reported treating the veteran for bilateral otitis in August 
1955 and February 1956.  Treatment details were provided in 
March 1982.  

Also in January 1982, Dr. German Gonzalez reported that the 
veteran had a bilateral sensorineural hearing loss with 
audiometric values very symptomatic of a hearing loss due to 
acoustic trauma and noise induced.  

In a note dated in March 1982, a private otolaryngologist, 
Antonio Rullán, M.D., certified that he examined the veteran 
in September 1959 and diagnosed allergic rhinitis with 
Eustachian tube obstruction.  Later diagnoses were impacted 
wax, bilaterally, in June 1960; labyrinthine hydrops in April 
1965; and neurosensorial hearing loss, bilateral, in March 
1982.  

An audiometric examination by Dr. Otto F. Corretjer is dated 
in March 1982.  Pure tone thresholds, in decibels were as 
follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
30
20
30
50
40
20
LEFT
30
20
40
40
60
40

A note from Dr. Corretjer, dated in April 1982, certifies 
that he treated the veteran since 1967.  Treated disabilities 
listed included bilateral hearing loss, neurosensory type, of 
moderate intensity.  

In May 1982, the RO received the report of a July 1975 
audiologic examination by D. D. Hogan, Ph.D.  Pure tone 
thresholds, in decibels were as follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
10
10
15
55
40
5
LEFT
5
10
35
55
50
20

In a letter to Dr. Corretjer, received by VA in May 1982, Dr. 
Hogan explained that his evaluation of the veteran revealed a 
bilateral sensory neural disorder.  Speech discrimination 
under quiet conditions was reduced but nevertheless 
excellent.  In Dr. Hogan's opinion, the hearing disorder was 
likely attributable to noise exposure during military 
service.  

The report of a April 1983 audiologic examination by D. D. 
Hogan, Ph.D. discloses pure tone thresholds, in decibels as 
follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
0
0
25
45
30
45
LEFT
0
0
35
55
60
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Dr. Hogan diagnosed a bilateral high-frequency sensory-neural 
hearing loss with involvement of the upper speech 
frequencies.  Speech discrimination in quiet was good to 
excellent but very poor in noisy conditions.  A history of 
military noise exposure was noted.  The doctor also remarked 
on localized tonal tinnitus.  

A private audiometric report is dated in February 1992.  Pure 
tone thresholds, in decibels were as follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
5
50
25
40
30
15
LEFT
0
5
30
50
55
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 70 percent in the left ear.  

In a note dated in May 1993, Dr. German Gonzalez stated that 
the veteran referred to hearing loss and tinnitus since the 
Korean War, when exposed to gunfire.  The audiologic 
examination was interpreted as showing a sensorineural 
hearing loss for high tone in both ears compatible with noise 
induced hearing loss.  

On the authorized VA audiologic evaluation in June 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
35
45
50
40
42
LEFT
25
40
55
60
60
53

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The audiologic interpretation was hearing within normal 
limits at 500 Hertz with a mild to moderate sensorineural 
hearing loss from 1000 to 4000 Hertz on the right; and 
hearing within normal limits at 500 Hertz with a mild to 
moderately severe sensorineural hearing loss from 1000 to 
4000 Hertz on the left.  Dr. Antonio Rullán reviewed the 
results for VA and diagnosed a neurosensory hearing loss, 
bilateral.  There was no active ear disease.  

In a letter dated in August 1994, Dr. German Gonzalez told of 
caring for the veteran since 1992.  The veteran referred a 
hearing loss and tinnitus attributable to noise exposure 
during his military service in the Korean War.  It was noted 
that audiological evaluation in 1975 and 1992 revealed 
bilateral sensorineural hearing loss, with a configuration 
compatible with noise exposure hearing loss.  It was pointed 
out that the hearing disorder was not progressive, as would 
be hearing loss due to age, infection, congenital conditions 
and other causes.  In the doctor's opinion, the veteran's 
hearing disorder could be attributable to his military 
service as supported by, history, no progessivity of the 
hearing loss, and the audiological configuration.  

In August 1994, the veteran testified at an RO hearing.  He 
veteran told of noise exposure from frequent weapons 
practice.  His representative asserted that the veteran 
served in combat in Korea.  The veteran explained that his 
unit had been assigned to the front lines, but was diverted 
to quell riots at the Koje Island prisoner of war camps.  
Review of the transcript shows that the VA employee 
conducting the hearings explained fully the issues and 
suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 
October 18, 1999.  

Most duty guarding prisoners of war would not qualify as 
"combat."  However, the Koje Island camps were plagued by a 
series of riots which, as the veteran testified, culminated 
in the capture of the United States general officer 
commanding the installation.  The suppression of the riots 
was an actual fight with an organized enemy which would meet 
the broad definition intended by VAOPGCPREC 12-99.  
Consequently, the Board finds the veteran "engaged in 
combat" within the meaning of 38 U.S.C.A. §1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2000).  

The veteran's ears were examined by VA in January 1997.  
There were no abnormalities.  

On the authorized VA audiologic evaluation in March 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
35
50
50
45
45
LEFT
10
40
65
65
65
58

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  
The audiologic summary of test results was hearing within 
normal limits at 500 Hertz with a mild progressing to 
moderate sensorineural hearing loss from 1000 to 4000 Hertz 
on the right; and hearing within normal limits at 500 Hertz 
with a mild to moderately severe sensorineural hearing loss 
from 1000 to 4000 Hertz on the left.  It was noted that the 
veteran complained of constant bilateral tinnitus during the 
last 10 years.  He described the tinnitus as a low frequency 
high intensity noise which interfered with communication.  

In March 1998, a VA physician reviewed the file and expressed 
the opinion that the veteran suffered acoustic trauma in 
service resulting in a hearing loss and tinnitus.  

The evidence against the claim includes the July 1955 
examination for separation from service.  At that time, a 
physician reported that the veteran hearings hearing was 
normal for whispered and spoken voice; however, the examiner 
did not address a high frequency hearing loss.  The other 
element of evidence against the claim is the passage of 
approximately nine years from the time that the veteran left 
active service to the first medical evidence of a hearing 
loss.  During that interval, there were documented episodes 
of ear infections.  

On the other hand none of the doctors have related the 
hearing loss to an infection.  Rather, several reports have 
linked the veteran's configuration to acoustic trauma.  The 
veteran has provided credible evidence of acoustic trauma 
during service.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000) apply.  There is satisfactory lay evidence 
of acoustic injury in service.  It is consistent with the 
circumstances and conditions of the veteran's service.  
Because the separation examination addresses the lower 
whisper and speech frequencies and not the veteran's high 
frequency hearing loss, the separation examination does not 
provide clear and convincing evidence to rebut the veteran's 
report of acoustic trauma in service.  Similarly, the passage 
of time without medical findings is not clear and convincing 
evidence to the contrary.  Most significantly, both VA and 
private doctors have linked the veteran current hearing loss 
to noise exposure during service.  The weight of the evidence 
preponderates in favor of the veteran and service connection 
for his current hearing loss.  




















	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral hearing loss disability is 
granted.  



			
	JOAQUIN AGUAYO-PERELES	MARY GALLAGHER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals




			
	ROBERT P. REGAN	MICHAEL D. LYON
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 

